Case 1:19-cr-00531-ALC Document 25 Filed 05/12/20 Page 1 of 7




                                                                5/12/20
           Case 1:19-cr-00531-ALC Document 25 Filed 05/12/20 Page 2 of 7

amount of proceeds traceable to the commission of the offense charged in Count One of the .

Information;

                WHEREAS, the defendant consents to the entry of a money judgment in the amount

of $450,000.00 in United States currency, representing the amount of proceeds traceable to the

offense charged in Count One of the Information that the defendant personally obtained;

                WHEREAS, the defendant further consents to the forfeiture of all his right, title,

and interest in the following property, which constitutes proceeds traceable to the offense charged

in Count One of the Information:

                       a. .    Approximately $164,807.46 in United States currency formerly held
                               at BB&T Bank, in account number 5243031607, held in the name
                               of PerlGlobal Enterprises LLC (the "Specific Property");

                WHEREAS, the defendant consents that as a result of acts and/or omissions of the

defendant, the proceeds traceable to the offense charged in Count One of the Information that the

defendant personally obtained cannot be located upon the exercise of due diligence, with the

exception of the Specific Property;

                WHEREAS, pursuant to Title 21, United States Code, Section 853(g), and Rules

32.2(b)(3), 32.2(b)(6), and 32.2(c) of the Federal Rules of Criminal Procedure, the Government is

now entitled, pending any assertion of third-party claims, to reduce the Specific Property to its

possession and to notify any person who reasonably appears to be a potential claimant of their

interest therein;

                IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Geoffrey S. Berman, United States Attorney, Assistant United States

Attorney Michael McGinnis, of counsel, and the defendant, by and through his counsel, Sean

Hecker, Esq., that:
                                                 3
Case 1:19-cr-00531-ALC Document 25 Filed 05/12/20 Page 3 of 7
Case 1:19-cr-00531-ALC Document 25 Filed 05/12/20 Page 4 of 7
Case 1:19-cr-00531-ALC Document 25 Filed 05/12/20 Page 5 of 7
Case 1:19-cr-00531-ALC Document 25 Filed 05/12/20 Page 6 of 7
       Case 1:19-cr-00531-ALC Document 25 Filed 05/12/20 Page 7 of 7




JOSEPH PERLMAN



                      )-
Defendant


By            [.

                                              12/31/2019
 By:
       Sean Hecker, Esq.                           DATE
       (Counselfor the Defendant)
       Kaplan, Hecker & Fink LLP
       350 Fifth Avenue,
       New York, NY 10118
       Office: (212) 763-0883
       Fax: (212) 564-0883


 SO ORDERED:


                                                   5/12/20
HONORABLE ANDREW L. CARTER, JR                     DATE
UNITED STATES DISTRICT JUDGE




                                    7
